In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00107-CV
                                                ______________________________
 
 
                     METROPLEX MAILING SERVICES, LLC,
Appellant
 
                                                                V.
 
                                 DALLAS COUNTY, ET AL., Appellees
 
 
                                                                                                  

 
 
                                        On Appeal from the 44th Judicial District Court
                                                             Dallas County, Texas
                                                       Trial Court
No. TX-09-31273
 
                                                
                                                  
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Metroplex Mailing Services, LLC, the sole appellant in this
case, has filed a motion seeking to dismiss its appeal.[1]  Pursuant to Rule 42.1 of the Texas Rules of
Appellate Procedure, the motion is granted. 
Tex. R. App. P. 42.1.
            We
dismiss the appeal.
            
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          December 6, 2011
Date
Decided:             December
7, 2011
 




[1]Originally
appealed to the Fifth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts.  See
Tex. Gov’t
Code Ann. § 73.001 (West 2005).  



span
class=MsoFootnoteReference>[1]McCarty
appeals from three convictions for aggravated sexual assault of a child, cause
numbers 06-09-00187-CR through 06-09-00189-CR.